DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species. Election is required among the following patentably distinct species:
Species IA: The embodiment of Figs. 6-14, wherein the body implemented as a second type active region that butts with the first type active region on the source side at a respective area not covered by the gate (to which claims 1-6, 11, 15, and 16 are drawn).
subSpecies IAA: The embodiment of Figs. 6-11, wherein the gate has a symmetric shape (to which claim 6 is drawn).
subSpecies IAB: The embodiment of Figs. 12-14, wherein the gate has an asymmetric shape (to which claim 11 is drawn).
subSpecies IAC: The embodiment of Figs. 6-7 and 9-10, wherein the second type active region of the body butting the first type active region on the source side is implemented on one of the first and second ends of the gate (to which claim 15 is drawn).
subSpecies IAD: The embodiment of Figs. 8 and 11, wherein the second type active region of the body butting the first type active region on the source side is implemented on each of the first and second ends of the gate (to which claim 16 is drawn).
Species IB: The embodiment of Figs. 21 and 22, wherein the body implemented as a second type active region and the gate includes an opening to allow contact with the body (e.g., the body does not butt the first type active region on the source side) (to which claims 38-41 are drawn).
Species IIA: The embodiment of Fig. 18, wherein each recessed region includes a portion of a P+ implant region bordered by two neighboring P+ body regions (to which claim 27 is drawn).
Species IIB: The embodiment of Fig. 19, wherein each recessed region includes a portion of an N+ implant region between two neighboring P+ implant regions including P+ body regions (to which claim 29 is drawn).
The species are independent or distinct because the claims to different species recite the mutually exclusive characteristics of such species; specifically, Species IA and Species IB recite different arrangements of the body: specifically, the body that butts the first type active region on the source side (Species IA, Figs. 6-14), and the body that does not butt the first type active region on the source side (Species IB, Figs. 21-22); Species IIA - Species IIB recite different arrangements of the recessed regions; specifically, a portion of a P+ implant region bordered by two neighboring P+ body regions (Species IIA); and a portion of an N+ implant region between two neighboring P+ implant regions (Species IIB).
Further, subSpecies IAA and subSpecies IAB recite different shapes of the gate: specifically, a symmetric shape (subSpecies IAA); and an asymmetric shape (subSpecies IAB); subSpecies IAC - subSpecies IAD recite different arrangements of the second type active regions of the body: specifically, on one of the first and second ends of the gate (Species IAC); and on each of the first and second ends of the gate (Species IAD); and  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Specifically, Applicant is required to elect a single disclosed species among Species IA (claims 1-6, 11, and 14-16) and Species IB (claims 38-41), and a single disclosed species among Species IIA (claim 27) - Species IIB (claim 29).
Currently, no generic claims are present for Species IA and Species IB.
Claims 22, 25, 26, and 32 are generic to Species IIA - Species IIB.
Species IA, further election is required between subSpecies IAA-IAB and subSpecies IAC-IAD. 
Specifically, Applicant is required to elect a single disclosed subspecies among subSpecies IAA (claim 6) and subSpecies IAB (claim 11), and a single disclosed subspecies among subSpecies IAC (claim 15) and subSpecies IAD (claim 16).
Claims 1-5 and 14 are generic to subSpecies IAA – IAB and subSpecies IAC-IAD.
There is a search and/or examination burden for the patently distinct species as set forth above because at least the following reason(s) apply: 
the species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284.  The examiner can normally be reached on 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891